
	
		II
		112th CONGRESS
		1st Session
		S. 1581
		IN THE SENATE OF THE UNITED STATES
		
			September 20, 2011
			Mrs. McCaskill
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To improve the importer of record program and the
		  collection of fees and duties in connection with the importation of merchandise
		  into the United States, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Fighting for American Industry's
			 Right to Enforcement Against Duty Evasion Act or the
			 FAIR Enforcement Against Duty Evasion
			 Act of 2011.
		2.Termination of
			 availability of bonds for new shippersSection 751(a)(2)(B) of the Tariff Act of
			 1930 (19 U.S.C. 1675(a)(2)(B)) is amended—
			(1)by striking
			 clause (iii); and
			(2)by redesignating
			 clause (iv) as clause (iii).
			3.Collection of
			 identification relating to importers
			(a)In
			 generalSection 641 of the Tariff Act of 1930 (19 U.S.C. 1641) is
			 amended by adding at the end the following:
				
					(i)Identification
				of customers
						(1)In
				generalSubject to the requirements of this subsection, the
				Secretary shall prescribe regulations setting forth the minimum standards for
				customs brokers and their customers regarding the identity of the customer that
				shall apply in connection with the importation of merchandise into the United
				States.
						(2)Minimum
				requirementsThe regulations shall, at a minimum, require customs
				brokers to implement, and customers (after being given adequate notice) to
				comply with, reasonable procedures for—
							(A)collecting the
				identity of any person seeking to import merchandise into the United States to
				the extent reasonable and practicable;
							(B)collecting the
				identity of any non-United States person seeking to import merchandise into the
				United States to the extent reasonable and practicable; and
							(C)maintaining
				records of the information used to substantiate a person's identity, including
				name, address, and other identifying information.
							(3)PenaltiesAny
				customs broker who fails to collect information required under the regulations
				prescribed under this subsection shall be liable to the United States, at the
				discretion of the Secretary, for a monetary penalty not to exceed $10,000 for
				each violation of those regulations and to revocation or suspension of license
				or permit pursuant to the procedures set forth in subsection (d).
						(4)Establishment
				of safe harborsNot later than 60 days after the date of the
				enactment of this subsection, the Secretary shall publish a notice in the
				Federal Register soliciting proposals, which shall be accepted during a 60-day
				period, for the specification of practices for which penalties will not be
				imposed under this subsection. After considering the proposals so submitted,
				the Secretary, shall publish in the Federal Register, including a 60-day period
				for comment, proposed specified practices for which such penalties will not be
				imposed. After considering any public comments received during such period, the
				Secretary shall issue final regulations specifying such practices.
						(5)Effective
				dateFinal regulations prescribed under this subsection shall
				take effect before the end of the 1-year period beginning on the date of the
				enactment of this
				subsection.
						.
			(b)Study and
			 report requiredNot later than 180 days after the date of the
			 enactment of this Act, the Secretary, in consultation with relevant Federal
			 regulators shall submit a report to the Congress containing recommendations
			 for—
				(1)determining the
			 most timely and effective way to require foreign nationals to provide customs
			 brokers and agencies with appropriate and accurate information, comparable to
			 that which is required of United States nationals, concerning the identity,
			 address, and other related information about such foreign nationals necessary
			 to enable customs brokers and agencies to comply with the requirements of
			 section 641(i) of the Tariff Act of 1930 (as added by subsection (a));
			 and
				(2)establishing a
			 system for customs brokers and agencies to review information maintained by
			 relevant Government agencies for purposes of verifying the identities of
			 foreign nationals and United States nationals seeking to import merchandise
			 into the United States.
				4.Importer of
			 record database
			(a)Improvement of
			 importer of record databaseNot later than 180 days after the
			 date of the enactment of this Act, the Secretary of Homeland Security shall
			 implement the following improvements to the importer of record database:
				(1)Include a history
			 of importer of record numbers associated with each importer of record.
				(2)Provide a system
			 to evaluate the accuracy of the database maintained with respect to each
			 importer of record.
				(3)Establish a
			 system that ensures that duplicate importer of record numbers are not
			 issued.
				(4)Establish a
			 system for updating the database described in this subsection on a regular
			 basis, but not less frequently than once a year.
				(5)Establish a
			 system that enables customs brokers to verify the information required under
			 section 641(i) of the Tariff Act of 1930 (as added by section 3(a) of this
			 Act).
				(b)ReportNot
			 later than 1 year after the date of the enactment of this Act, the Secretary of
			 Homeland Security shall submit to the Committee on Finance of the Senate and
			 the Committee on Ways and Means of the House of Representatives a report on the
			 improvements made to the importer of record program pursuant to this
			 section.
			
